Exhibit 10(hh)



PPL Electric Utilities Corporation
Named Executive Officer Compensation Matters

   Named Executive Officer Base Salaries

   On January 27, 2005, the Compensation and Corporate Governance Committee
("C&CGC") of the Board of Directors of PPL Corporation approved the annual base
salary (effective as of January 1, 2005) of PPL Electric Utilities Corporation's
("PPL Electric") President, after a review of performance and competitive market
data. The base salaries for each of the Vice President and Controller and the
Treasurer were approved by PPL Corporation's Corporate Leadership Council
("CLC") on February 22, 2005, after a review of performance and competitive
market data. All three officers are considered "named executive officers" (as
defined in Item 402(a)(3) of Regulation S-K). The following table sets forth the
annual base salary levels of PPL Electric's named executive officers for 2005
and 2004:



Name and Position

Year

Salary ($)

John F. Sipics
   President

2005
2004


325,000
290,000

Paul A. Farr
   Vice President and Controller

2005
2004


286,202
270,000


James E. Abel
   Treasurer

2005
2004


250,773
243,469


   Named Executive Officer Short-term Incentive Cash Awards for 2004 Performance

   On January 27, 2005, the C&CGC authorized an annual incentive cash (i.e.,
bonus) award to the President for 2004 performance, and CLC authorized annual
incentive cash awards to the Vice President and Controller and the Treasurer for
2004 performance on February 22, 2005. The incentive cash awards were made to
these executive officers for the achievement of specific, independent goals
established and measured by the C&CGC and the CLC. For 2004, the following award
targets as a percentage of base salary were established for each named executive
officer: President-50% and Vice President and Controller and Treasurer-40%. The
annual incentive cash awards were made by applying these target percentages to
the percentage of goal attainment as determined by the C&CGC and the CLC. The
goal categories for 2004 for Mr. Sipics included specific financial and
operational measures for PPL Corporation and key subsidiaries, including
specific operational goals for PPL Electric. The weightings for each of these
categories are allocated 40% to PPL Corporation's earnings per share and
enhanced shareowner value, 40% to the financial and operational performance of
PPL Electric and 20% to certain operating subsidiaries of PPL Corporation. In
the case of Messrs. Farr and Abel, the goal categories for 2004 included
specific financial and operational measures for PPL Corporation and key
subsidiaries, and also consideration of individual performance. The weightings
for each of these categories are allocated 40% to PPL Corporation's earnings per
share and enhanced shareowner value, 40% to the financial and operational
performance of certain operating subsidiaries and 20% to individual performance.
Included in the operating goals for all named executive officers were specific
requirements tied to compliance with the Sarbanes-Oxley Act of 2002.

   The following table sets forth the annual incentive cash awards for the named
executive officers based on 2004 performance.



Name and Position

Bonus ($)

John F. Sipics
   President

169,100 (1)



Paul A. Farr
   Vice President and Controller

163,500 (1)

James E. Abel
   Treasurer

112,100


(1)

 

Includes $118,370 and $81,750 that Messrs. Sipics and Farr, respectively,
exchanged for restricted stock units under the terms of PPL Corporation's Cash
Incentive Premium Exchange Program.

   Named Executive Officer Long-term Incentive Equity Awards

   On January 27, 2005, the C&CGC authorized grants to PPL Electric's named
executive officers of long-term incentive equity awards pursuant to PPL
Corporation's Incentive Compensation Plan. These grants consisted of restricted
stock units and stock option awards. The grants of restricted stock units with a
three-year restriction period were based on the achievement of two components
established by the C&CGC in 2004 and measured by the committee in January 2005:
(i) sustained financial and operational results and (ii) specific strategic
objectives designed to enable PPL Corporation to continue to provide value to
its shareholders. Sustained financial and operational achievement was determined
by averaging the most recent three years of annual performance measures used for
the annual cash awards. Strategic objectives were related to increasing
shareowner value through implementation of certain long-term corporate
initiatives, including actions to influence the evolution of government policies
toward more competitive markets, develop an internal corporate structure to
optimize PPL Corporation's wholesale hedging strategy, develop and retain
management skills, and establish the financial profile necessary to optimize
growth opportunities when the wholesale electricity markets strengthen.

   For 2004, the following long-term incentive equity award targets as a
percentage of base salary were established for each named executive officer:



Long-term Incentive Program

Restricted Stock Units

Stock Options

(Targets as % of Salary)

Name and Position

Sustained Financial and Operational Results

Strategic Objective Results

Stock Price Performance

President

40%

40%

80%

Vice President and Controller

40%

40%

80%

Treasurer

26.25%

26.25%

52.5%



   The following table sets forth these long-term incentive equity awards made
in January 2005 to the named executive officers:



Name and Position

Restricted
Stock Units
(1)

Stock Options
(2)

John F. Sipics-
President

7,640 (3)

27,380

Paul A. Farr-
Vice President and Controller

6,350 (4)

25,490

James E. Abel-
Treasurer

2,490

15,090



(1)

 

The number of restricted stock units awarded are equivalent to the dollar value
(based upon the closing price per share of PPL Corporation's common stock on the
date of grant) of the percentage applied to base pay in effect at the end of
2004.

(2)

 

The exercise price of the stock option awards is $53.32. The stock options vest
over a three-year period from the date of grant in equal installments and expire
no later than January 27, 2015.

(3)

 

Includes 3,110 restricted stock units granted to Mr. Sipics pursuant to the
terms of PPL Corporation's Cash Incentive Premium Exchange Program.

(4)

 

Includes 2,140 restricted stock units granted to Mr. Farr pursuant to the terms
of PPL Corporation's Cash Incentive Premium Exchange Program.

   Additional information for this item will be set forth in the sections
entitled "Compensation of Directors" and "Summary Compensation Table,"
"Compensation Report of the Board of Directors" in PPL Electric's 2005 Notice of
Annual Meeting and Information Statement, which will be filed with the
Securities and Exchange Commission not later than 120 days after December 31,
2004, and which information is incorporated herein by reference.